Title: To Benjamin Franklin from Francois Willem de Monchy, 4 November 1766
From: 
To: 


Honour’d sir
Rotterdam the 4 Nov. 1766.
With no small pleasure did I recive your kind letter of the 23 Oct. where for I am much oblig’d to you.
I confess, that the care you have taken of my friends commission is very great, and that I do’nt know any think to recompence it.

Being come home last week from England, I have spoken with my friend and shew’d him your letter, who like wise return’d his thanks to you, at the same time he ask’d me to write you about the following questions.
1° How much the Iron Cylinder 30.9 Inch in Diam. 110. 0 Inch in Length and 00. 5? Inch in Thickness Cost?
2° How much the same Cylinder made of brass?
3° How much a Cylinder 30.9 Inch in diam. 80. 0 Inch. in Length and 00. 3? Inch. in Thickness?
4° How much the saem and made of brass?
5° How much the bottom and sucker[?] ?
6° How much the whole machine without pumps, Iron, and wooden Pipes?
7° How much the same made of brass?
My father desir’d his Compliments to you. I am with great estime Honour’d Sir, Your most humble and Obedient servant
F: W DE Monchy

P.S. Pray give my compliments to Sir John Pringle, and tell him if you please that I will not fail to write him with the next post.
Mr. B. Franklin

 
Addressed: To / Dr. B. Franklin at Mrs. Stevenson / Craven Street / in / London
Endorsed: De Monchy Queries concg. Fire Engin[e]
